Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of January 18, 2018 (this
“Agreement”), by and between Janaf Shopping Center, LLC, a Delaware limited
liability company (“Seller”), and Wheeler Real Estate Investment Trust, Inc. a
Maryland corporation, or assigns (the “Company”).

WHEREAS, Seller and Company’s subsidiaries are parties to a certain Purchase and
Sale Agreement (as amended, the “Purchase Agreement”) dated as of November 3,
2016, relating to certain property located in the City of Norfolk, Virginia,
more particularly described in the Purchase Agreement.

WHEREAS, the Purchase Agreement has been amended by a certain First Amendment to
Purchase and Sale Agreement dated December 2, 2016; a certain Second Amendment
to Purchase and Sale Agreement dated January 6, 2017; a certain Third Amendment
to Purchase and Sale Agreement dated January 9, 2017; a certain Fourth Amendment
to Purchase and Sale Agreement dated January 11, 2017; a certain Fifth Amendment
to Purchase and Sale Agreement dated January 13, 2017; a certain Sixth Amendment
to Purchase and Sale Agreement dated February 3, 2017; a certain Seventh
Amendment to Purchase and Sale Agreement dated March 6, 2017; a certain Eighth
Amendment to Purchase and Sale Agreement dated March 7, 2017; a certain Ninth
Amendment to Purchase and Sale Agreement dated March 8, 2017; a certain Tenth
Amendment to Purchase and Sale Agreement dated June 9, 2017; a certain Eleventh
Amendment to Purchase and Sale Agreement dated October 17, 2017 (the “Eleventh
Amendment”); a certain Twelfth Amendment to Purchase and Sale Agreement dated
November 9, 2017; a certain Thirteenth Amendment to Purchase and Sale Agreement
dated November 30 , 2017; and a certain Fourteenth Amendment to Purchase and
Sale Agreement dated December 19, 2017.

WHEREAS, pursuant to the Eleventh Amendment, the remaining balance of the
Purchase Price (as defined in the Purchase Agreement), up to One Million Five
Hundred Thousand and 00/100 Dollars ($1,500,000.00) may, upon mutual consent of
Company and Seller, be paid by Company’s delivery to Seller of an equivalent
value of its publicly traded common stock, $0.01 par value per share (the
“Common Stock”), which is a publicly traded real estate investment trust on the
Nasdaq Capital Market (NASDAQ: WHLR).

WHEREAS, pursuant to the Eleventh Amendment, in the event Common Stock is issued
by Company as consideration for the balance of the Purchase Price, the Company
has agreed to register the resale of the Common Stock held by a Holder (as
defined below) (collectively, the “Registrable Shares”); and

WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
foregoing agreement of the parties and the mutual covenants of the parties
relating thereto.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, on the terms and
subject to the conditions set forth herein, the parties hereby agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the respective meanings
given to such terms in the Purchase Agreement. In this Agreement, the following
terms shall have the following respective meanings:

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

“Filing Deadline” shall mean 30 days from the date hereof.

“Holders” shall mean: (i) Seller and (ii) each Person that is a holder of
Registrable Shares as a result of a permitted transfer or assignment to that
Person of Registrable Shares other than pursuant to an effective registration
statement or Rule 144 under the Securities Act.

“Indemnified Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

“Indemnifying Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

“Person” shall mean an individual, corporation, partnership, estate, trust,
association, private foundation, joint stock company or other entity.

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act providing for the sale by the Holders of Registrable Shares in
accordance with the method or methods of distribution designated by the Holders,
and the declaration or ordering of the effectiveness of such registration
statement by the Commission.

“Registrable Shares” shall have the meaning ascribed to it in the recitals to
this Agreement, except that as to any particular Registrable Shares, once issued
such securities shall cease to be Registrable Shares when (i) a registration
statement with respect to the resale of such Registrable Shares shall have
become effective under the Securities Act, or (ii) such securities shall have
been sold or become eligible for sale, without any applicable volume and manner
of sale limitations or compliance by the Company with any current public
information requirements, in accordance with Rule 144 (or any successor
provision) under the Securities Act.

“Registration Expenses” shall mean all out-of-pocket expenses incurred by the
Company in complying with Sections 2, 3 and 7 hereof, including, without
limitation, the following: (i) all registration, filing and listing fees;
(ii) fees and expenses of compliance with applicable international, federal and
state securities or real estate syndication laws (including, without limitation,
reasonable fees and disbursements of counsel in connection with state securities
and real estate syndication qualifications of the Registrable Shares under the
laws of such jurisdictions as the Holders may reasonably designate);
(iii) printing (including, without limitation, expenses of printing

 

2



--------------------------------------------------------------------------------

or engraving certificates for the Registrable Shares in a form eligible for
deposit with The Depository Trust Company and otherwise meeting the requirements
of any securities exchange on which they are listed and of printing registration
statements and prospectuses), messenger, telephone, shipping and delivery
expenses; (iv) fees and disbursements of counsel for the Company; (v) Securities
Act liability insurance, if the Company so desires; (vi) fees and expenses of
other Persons reasonably necessary in connection with the registration,
including any experts, retained by the Company; (vii) fees and expenses incurred
in connection with the listing of the Registrable Shares on each securities
exchange on which securities of the same class or series are then listed;
(viii) fees and expenses associated with any filing with FINRA required to be
made in connection with the registration statement; and (ix) all costs, fees,
commissions or expenses of any kind incurred by Seller in connection with any
sale or transfer by it of any of the Registrable Shares. In addition, for the
purposes of this Agreement, Registration Expenses shall also include
(w) underwriting discounts, (x) selling commissions, (y) stock transfer taxes,
and (z) costs associated with the issuance of legal opinions to the Company’s
transfer agent necessary to complete sales pursuant to Rule 144 related any sale
of Registrable Shares.

“Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.

Section 2. Registration.

(a) On or prior to the Filing Deadline, the Company will prepare and file with
the Commission a registration statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such other form of registration statement as is
then available to effect a registration for resale of the Registrable Shares)
for the purpose of effecting a Registration of the resale of all of the
Registrable Shares by the Holders. The Company shall use its best efforts to
(i) effect such Registration as soon as practicable but not later than 60 days
after the filing of such registration statement (including, without limitation,
the execution of an undertaking to file post-effective amendments and
appropriate qualification under applicable state securities and real estate
syndication laws); and (ii) keep such Registration continuously effective until
the earlier of (A) the date on which all Registrable Shares have been sold
pursuant to such registration statement or Rule 144 and (B) the date on which
all Registrable Shares covered by such Registration Statement may be sold
without restriction pursuant to Rule 144, without any volume and manner of sale
limitations or compliance by the Company with any current public information
requirements.

(b) The Company will not be required to effect more than one (1) Registration
pursuant to this Section 2.

Section 3. Registration Procedures.

(a) The Company shall promptly notify the Holders of the occurrence of the
following events:

(i) when any registration statement relating to the Registrable Shares or
post-effective amendment thereto filed with the Commission has become effective;

 

3



--------------------------------------------------------------------------------

(ii) the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement relating to the Registrable Shares;

(iii) Company’s receipt of any notification of the suspension of the
qualification of any Registrable Shares covered by a registration statement for
sale in any jurisdiction; and

(iv) the existence of any event, fact or circumstance that results in a
registration statement or prospectus relating to Registrable Shares or any
document incorporated therein by reference containing an untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading during the
distribution of securities.

The Company will use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of any such registration statement or any state
qualification as promptly as possible. Seller (or the applicable Holder) agrees
by acquisition of the Registrable Shares that upon receipt of any notice from
the Company of the occurrence of any event of the type described in
Section 3(a)(ii), 3(a)(iii) or 3(a)(iv) to immediately discontinue its
disposition of Registrable Shares pursuant to any registration statement
relating to such securities until Seller’s (or the applicable Holder’s) receipt
of written notice from the Company that such disposition may be made.

(b) The Company shall provide to any Holder, if requested by any Holder, at no
cost to such Holder, a copy of the registration statement and any amendment
thereto used to effect the Registration of the Registrable Shares, each
prospectus contained in such registration statement or post-effective amendment
and any amendment or supplement thereto and such other documents as the
requesting Holder may reasonably request in order to facilitate the disposition
of the Registrable Shares covered by such registration statement. The Company
consents to the use of each such prospectus and any supplement thereto by the
Holders in connection with the offering and sale of the Registrable Shares
covered by such registration statement or any amendment thereto.

(c) The Company agrees to use its best efforts to cause the Registrable Shares
covered by a registration statement to be registered with or approved by such
state securities authorities as may be necessary to enable the Holders to
consummate the disposition of such shares pursuant to the plan of distribution
set forth in the registration statement.

(d) If any event, fact or circumstance requiring an amendment to a registration
statement relating to the Registrable Shares or supplement to a prospectus
relating to the Registrable Shares shall exist, immediately upon becoming aware
thereof the Company agrees to notify the Holders and to prepare and, if
requested by a Holder, furnish to such Holder a post-effective amendment to the
registration statement or supplement to the prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the Holders, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

(e) The Company agrees to use its best efforts (including the payment of any
listing fees) to obtain the listing of all Registrable Shares covered by the
registration statement on each securities exchange on which securities of the
same class or series are then listed.

 

4



--------------------------------------------------------------------------------

(f) The Company agrees to cooperate with the selling Holders and to facilitate
the timely preparation and delivery of certificates representing Registrable
Shares to be sold pursuant to a Registration bearing a Securities Act legend;
and will instruct its transfer agent to prepare and deliver certificates for
such Registrable Shares to be issued for such numbers of shares and registered
in such names as the Holders may reasonably request. A Holder may elect
electronic notation in lieu of certificated securities.

Section 4. Expenses of Registration. The Company shall pay all Registration
Expenses incurred in connection with the registration, qualification or
compliance pursuant to Sections 2 ,3 and 7 hereof.

Section 5. Indemnification.

(a) The Company will indemnify each Holder, each Holder’s officers and
directors, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (including reasonable legal fees and expenses), arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement (or alleged untrue statement) or omission (or
alleged omission), made in reliance upon and in conformity with information
furnished in writing to Company by such Holder for inclusion therein.

(b) Each Holder will indemnify the Company, and each of its directors and each
of its officers who signs the registration statement, each underwriter, if any,
of the Company’s securities covered by such registration statement, and each
person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (including reasonable legal fees and expenses), arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
omission or alleged untrue statement or omission is made in such registration
statement or prospectus, or any amendment or supplement thereto, in reliance
upon and in conformity with information furnished in writing to the Company by
such Holder for inclusion therein.

(c) Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has knowledge of any claim as to which indemnity may be sought, but the omission
to so notify the Indemnifying Party shall not relieve it from any liability
which it may have to the Indemnified Party pursuant to the provisions of this
Section 5 except to the extent of the actual damages suffered by such delay in
notification. The Indemnifying Party shall assume the defense of such action,
including the employment of counsel to be chosen by the Indemnifying Party to be
reasonably satisfactory to the Indemnified Party, and payment of expenses.

 

5



--------------------------------------------------------------------------------

The Indemnified Party shall have the right to employ its own counsel in any such
case, but the legal fees and expenses of such counsel shall be at the expense of
the Indemnified Party, unless the employment of such counsel shall have been
authorized in writing by the Indemnifying Party in connection with the defense
of such action, or the Indemnifying Party shall not have employed counsel to
take charge of the defense of such action or the Indemnified Party shall have
reasonably concluded that there may be defenses available to it or them which
are different from or additional to those available to the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party), in any of which
events such fees and expenses shall be borne by the Indemnifying Party. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of the Indemnified Party, consent to any of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation. If the
Indemnifying Party is not entitled to, or elects not to, assume the defense of a
claim, it shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such Indemnifying Party with respect to
such claim.

(d) If the indemnification provided for in this Section 5 is unavailable to a
party that would have been an Indemnified Party under this Section 5 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder shall, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or such Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 5(d).

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(f) In no event shall any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 5 in excess of the net proceeds
to such holder of any Registrable Shares sold by such Holder.

Section 6. Information to be Furnished by Holders. Each Holder shall furnish the
Company such information as the Company may reasonably request and as shall be
required in connection with the Registration and related proceedings referred to
in Section 2 hereof. At least ten business days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify each Holder
of the information the Company requires from such Holder if such Holder elects
to have any

 

6



--------------------------------------------------------------------------------

of the Registrable Shares included in the Registration Statement. Each Holder
shall provide such information to the Company at least five business days prior
to the first anticipated filing date of such Registration Statement if such
Holder elects to have any of the Registrable Shares included in the Registration
Statement. If any Holder fails to provide the Company with such information
within five business days of receipt of the Company’s request, the Company’s
obligations under Section 2 hereof, as applicable, with respect to such Holder
or the Registrable Shares owned by such Holder shall be suspended until such
Holder provides such information; provided, however, if such Holder provides
such information 30 or more days after the Company had provided notice and there
are additional costs or expenses necessary to be incurred to include such
Holder’s Registrable Shares, such Holder shall be responsible for payment of
these costs and expenses.

Section 7. Rule 144 Sales.

(a) The Company covenants that it will file the reports required to be filed by
under the Exchange Act, so as to enable any Holder to sell Registrable Shares
pursuant to Rule 144 under the Securities Act.

(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Shares pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Holder and cause the Company to facilitate the
timely preparation and delivery of certificates representing Registrable Shares
to be sold and not bearing any Securities Act legend, and enable certificates
for such Registrable Shares to be for such number of shares and registered in
such names as the selling Holder may reasonably request.

Section 8. Miscellaneous.

(a) Governing Law. This Agreement in all respects shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of Virginia.

(b) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all prior understandings and agreements (whether
written or oral).

(c) Amendment. No supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.

(d) Notices, etc. Each notice, demand, request, request for approval, consent,
approval, disapproval, designation or other communication (each of the foregoing
being referred to herein as a notice) required or desired to be given or made
under this Agreement shall be in writing (except as otherwise provided in this
Agreement), and shall be effective and shall be deemed to have been duly given
and effective upon actual receipt (or refusal of receipt). If the address of a
party has changed, then such party promptly shall by Notice to the other parties
given in accordance with this Section 8(d) designate a new address for receipt
of Notices hereunder. For the avoidance of doubt, if a Notice given in
accordance with this Section 8(d) to a party is returned to the sender as being
refused or undeliverable (or having a similar status), then such Notice to such
party shall be deemed to have been duly given and effective on the date that
such Notice was originally sent. Notices shall be addressed as follows: (a) if
to Seller, at Seller’s address set forth in the Purchase Agreement, or at such
other address or fax number as Seller shall have furnished to the Company in
writing, or (b) if

 

7



--------------------------------------------------------------------------------

to any assignee or transferee of Seller, at such address as such assignee or
transferee shall have furnished the Company in writing, or (c) if to the
Company, at the Company’s address set forth in the Purchase Agreement, or at
such other address or fax number as the Company shall have furnished to Seller
or any assignee or transferee. Any notice or other communication required to be
given hereunder to a Holder in connection with a registration may instead be
given to the designated representative of such Holder.

(e) Counterparts. This Agreement may be executed with counterpart signature
pages or in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

(f) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

(g) Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.

(h) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, including, without
limitation and without the need for an express assignment or assumption,
subsequent Holders.

(i) Remedies. The Company and Seller acknowledge that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that the Company and each Holder, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of another party under this
Agreement in accordance with the terms and conditions of this Agreement in any
court of the United States or any State thereof waving jurisdiction.

(j) Attorneys’ Fees. If the Company or any Holder brings an action to enforce
its rights under this Agreement, the prevailing party in the action shall be
entitled to recover its costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred in connection with such action, including
any appeal of such action.

[SIGNATURE PAGES FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation

By:   /s/ Jon S. Wheeler   Jon S. Wheeler, Chief Executive Officer and Chairman

 

SELLER:

JANAF SHOPPING CENTER, LLC,

a Delaware limited liability company

By:  

Janaf Shopping Center Mezz, LLC,

a Michigan limited liability company,

its Sole Member

  By:  

GPR McKinley Manager, LLC,

a Michigan limited liability company,

its Manager

    By:   /s/ Albert M.Berriz       Albert M. Berriz, Manager

 

9